Case 21-03008-KLP   Doc 5   Filed 03/19/21 Entered 03/19/21 14:13:56   Desc Main
                            Document      Page 1 of 5
Case 21-03008-KLP   Doc 5   Filed 03/19/21 Entered 03/19/21 14:13:56   Desc Main
                            Document      Page 2 of 5
Case 21-03008-KLP   Doc 5   Filed 03/19/21 Entered 03/19/21 14:13:56   Desc Main
                            Document      Page 3 of 5
Case 21-03008-KLP   Doc 5   Filed 03/19/21 Entered 03/19/21 14:13:56   Desc Main
                            Document      Page 4 of 5
Case 21-03008-KLP   Doc 5   Filed 03/19/21 Entered 03/19/21 14:13:56   Desc Main
                            Document      Page 5 of 5
